Exhibit 10.55

NAMED EXECUTIVE OFFICER COMPENSATION DETERMINATIONS

Named Executive Officer 2006 Compensation Determinations

          The following is a discussion of certain compensation decisions made
on January 26, 2006, by the Pepco Holdings, Inc. ("PHI") Board of Directors or
the Compensation/Human Resources Committee thereof with respect to the
compensation payable to the PHI Named Executive Officers (which officers were
determined by reference to SEC Regulation S-K, Item 402(a)(3) based on 2004
compensation) for services in all capacities to PHI and its subsidiaries. As to
each executive, the decisions consisted of (i) the establishment of base salary
for 2006, (ii) the establishment of the executive's 2006 annual bonus
opportunity and (iii) the establishment of the executive's award opportunities
for the period 2006-2008 pursuant to the Performance Stock Program and
Restricted Stock Program under the Pepco Holdings, Inc. Long-Term Incentive Plan
(the "LTIP").

       

2006 Long-Term
Incentive Plan Awards (2)

Name

Title

2006
Base
Salary

Target 2006 Annual Bonus Opportunity as a Percentage of
Base Salary (1)

Performance Stock Program Award Opportunity
(# of shares) (3)

Restricted Stock Program Award
(# of shares) (4)

Dennis R. Wraase

Chairman, President and Chief Executive Officer

$950,000

100%         

Target
Maximum

56,967
113,934

28,484     

William T. Torgerson

Vice Chairman and General Counsel

$512,000

60%         

Target
Maximum

15,351
30,702

7,676     

Thomas S. Shaw

Executive Vice President and Chief Operating Officer

$502,000

60%         

Target
Maximum

15,051
30,102

7,526     

Joseph M. Rigby

Senior Vice President and Chief Financial Officer

$400,000

60%         

Target
Maximum

11,993
23,986

5,997     

William H. Spence

Senior Vice President

$335,000

60%         

Target
Maximum

8,537
17,074

4,269     

(1)

An executive can earn from 0 to 180% of this percentage of his base salary as a
cash bonus depending on the extent to which the preestablished performance goals
are achieved. See "Annual Executive Inventive Compensation Plan" below for 2006
performance goals.

(2)

The market value of the PHI common stock, $.01 par value ("Common Stock")
(determined based on the average of the high and low Common Stock price as
traded on the New York Stock Exchange on December 30, 2005), representing the
executive's combined (i) target award opportunity under the Performance Stock
Program and (ii) share award under the Restricted Stock Program is equal to the
following percentage of the executive's 2006 base salary: 200% for Mr. Wraase,
100% for Messrs. Torgerson, Shaw and Rigby and 85% for Mr. Spence.

(3)

See "Long-Term Incentive Plan Awards -- Performance Stock Program" below for a
description of the Performance Stock Program.

(4)

See "Long-Term Incentive Plan Awards -- Restricted Stock Program" below for a
description of the restricted stock awards.




_________________________________________________________________________________

Annual Executive Incentive Compensation Plan

          Each of the PHI Named Executive Officers participates in the PHI
Annual Executive Incentive Compensation Plan. On January 26, 2006, the PHI
Compensation/Human Resources Committee established (1) earnings relative to the
corporate plan, (2) cash flow per share, (3) electric system reliability, (4)
diversity and (5) safety as the performance goals to be used for the
determination of 2006 cash bonus awards for executives of PHI. The target annual
bonus of each of the Named Executive Officers, as a percentage of 2006 base
salary, is shown in the table above. The Named Executive Officers may earn from
0 to 180% of the target annual bonus award opportunity depending on the extent
to which the performance goals are achieved.

Long-Term Incentive Plan Awards

          On January 26, 2006, the Compensation/Human Resources Committee of the
Board of Directors established award opportunities pursuant to the Performance
Stock Program and made awards of restricted stock under the Restricted Stock
Program under the LTIP. Participants in the LTIP are key executives of PHI and
its subsidiaries selected by the Chairman of the Board of PHI and approved by
the Compensation/Human Resources Committee, including each of PHI's executive
officers.

          Performance Stock Program

          The award opportunities established under the Performance Stock
Program, which account for two-thirds of each participant's aggregate 2006
Long-Term Incentive Plan award opportunity, relate to performance over a
three-year period beginning in 2006 and ending in 2008. Depending on the extent
to which the preestablished performance criteria are satisfied, the participant
can earn from 0 to 200% of the target award in the form of shares of Common
Stock. The performance criteria consist of an earnings per share goal, which
will account for 75% of the potential award, and cash flow per share goal, which
will account for 25% of the potential award. If during the course of the
three-year performance period, a significant event occurs, as determined in the
discretion of the Compensation/Human Resources Committee, which the Committee
expects to have a substantial effect on total shareholder performance during the
period, the Committee may revise such measures. The target award opportunity and
maximum award opportunity (representing 200% of the target award opportunity) of
each of the Named Executive Officers are shown in the table above.

          Restricted Stock Program

          Under the Restricted Stock Program, each Named Executive Officer has
received a grant of shares of restricted stock, which accounts for one-third of
the executive's aggregate 2006 Long-Term Incentive Plan award opportunity. The
shares of restricted stock are subject to forfeiture if the employment of the
executive terminates before January 26, 2009, except that in the even of death,
disability or retirement, the award is prorated to the date of termination.
During the vesting period, the executive has all rights of ownership with
respect to the shares, including the right to vote the shares and the right to
receive dividends on the shares, which dividends the executive will be entitled
to retain whether or not the shares vest.




_________________________________________________________________________________

Named Executive Officer 2005 Compensation Determinations

          The following table sets forth for each Named Executive Officer of PHI
information concerning determinations made on February 27, 2006 by the PHI
Compensation/Human Resources Committee with respect to (i) annual bonus for 2005
and (ii) long-term incentive plan payout for the performance cycle ending in
2005 under the Merger Integration Success Program.

Name

Title

2005
Annual
Bonus (1)

2006
Incentive Plan
Payout (2)

Dennis R. Wraase

Chairman, President and
  Chief Executive Officer

$601,920

$220,546

William T. Torgerson

Vice Chairman and
  General Counsel

$299,136

$151,416

Thomas S. Shaw

Executive Vice President and
  Chief Operating Officer

$296,704

$184,166

Joseph M. Rigby

Senior Vice President and
  Chief Financial Officer

$170,240

$ 80,624

William H. Spence

Senior Vice President

$190,124

$ 80,624

(1)

Consists of awards under the Annual Executive Incentive Compensation Plan based
on the extent to which the following criteria established in 2004 were
satisfied: (1) earnings relative to the corporate plan, (2) cash available for
debt reduction, (3) electric system reliability, (4) diversity and (5) safety.

(2)

Amounts in this column represent the value of Common Stock awarded under the
Merger Integration Success Program which is a component of PHI's Long-Term
Incentive Plan. In 2002, PHI granted award opportunities under the Merger
Integration Success Program under which the recipient would have been entitled
to earn some or all of the maximum award of Common Stock based on PHI's
performance and the extent to which operating efficiencies and expense reduction
goals were attained through December 31, 2003. Although the goals were met in
2003, the Compensation/Human Resources Committee determined that the shares
would not vest until 2005, and then only if the cost reduction goals were
maintained and PHI's financial performance remained satisfactory. On March 7,
2006, the PHI Compensation/Human Resources Committee approved the vesting of
these awards under the Merger Integration Success Program. The value of the
vested Common Stock has been calculated by multiplying the number of vested
shares by the market price of the Common Stock on the day preceding the vesting
date. Also, in 2002, PHI granted award opportunities under the Performance
Restricted Stock Program pursuant to which the recipient would have been
entitled to earn some or all of the maximum award of shares of PHI's Common
Stock, based on PHI's total shareholder return compared to other companies in a
peer group comprised of 20 gas and electric distribution companies over a
three-year period January 1, 2003 through December 31, 2005. For the three-year
period, total shareholder return was below the threshold level of performance
and, accordingly, no Common Stock was earned.